Citation Nr: 0929487	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-28 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an increase in a 60 percent rating for 
residuals of a total thyroidectomy due to papillary 
carcinoma, for the period from March 1, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to March 1980 
and from August 1983 to October 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision 
that reduced a 100 percent rating that had been effect for 
the Veteran's service-connected residuals of a total 
thyroidectomy due to papillary carcinoma to 30 percent, 
effective March 1, 2005.  

A July 2007 RO decision increased the rating for the 
Veteran's service-connected residuals of a total 
thyroidectomy due to papillary carcinoma to 60 percent, 
effective March 1, 2005.  Since that grant does not represent 
a total grant of benefits sought on appeal, the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In December 2008, the Veteran testified at a 
Board hearing.  

The Board notes that the Veteran contends that he is entitled 
to an increase in a 60 percent rating for his service-
connected residuals of a total thyroidectomy due to papillary 
carcinoma since March 1, 2005 (the effective date of the 
reduction of the disability rating from 100 percent to 60 
percent).  The Veteran has not specifically argued as to the 
propriety of the reduction implemented by the RO pursuant to 
the December 2004 RO decision.  Rather, his contentions 
pertain to the evaluation of the severity of the condition 
since March 1, 2005.  Thus, the issue is phrased accordingly 
on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

The Veteran was last afforded a general medical examination 
for the VA (performed by QTC Medical Services) in May 2007.  
The diagnosis was residuals of a total thyroidectomy due to 
papillary carcinoma.  The examiner reported that the Veteran 
subjectively had fatigue, temperature intolerance, 
depression, forgetfulness, and a scar.  The examiner stated 
that, objectively, the Veteran had a surgically absent 
thyroid, slight weakness elicited on the examination, a 
tremor, a depressed affect, and a scar as described.  The 
examiner commented that there was evidence suggestive of 
muscular weakness and that there were indications of 
depression which should be evaluated by a psychiatrist.  The 
examiner indicated that the Veteran noted a ten pound weight 
gain, of which he subsequently lost five pounds, and that he 
had to constantly watch his diet to control his weight.  The 
examiner stated that there was no evidence of cardiovascular 
involvement.  

A July 2007 psychiatric examination report for the VA 
(performed by QTC Medical Services) related diagnoses of 
depressive disorder secondary to the Veteran's general 
medical condition of hypothyroidism status post thyroidectomy 
secondary to cancer.  

The Board notes that the Veteran has received treatment for 
his residuals of a thyroidectomy due to papillary carcinoma 
since the May 2007 VA general medical examination for the VA 
(performed by QTC Medical Services).  For example, June 2007 
treatment entries from the National Naval Medical Center in 
Bethesda, Maryland, related diagnoses of thyroid cancer.  

Additionally, at the December 2008 Board hearing, the Veteran 
indicated that he had received recent treatment at the 
Washington, DC VA Medical Center and at the Walter Reed Army 
Medical Center.  He also stated that he had a scheduled 
appointment for his residuals of a thyroidectomy due to 
papillary carcinoma with his physician at the end of January 
2009.  

The Board notes that the Veteran has not been afforded a VA 
examination as to his residuals of a total thyroidectomy due 
to papillary carcinoma in over two years.  Additionally, due 
to the Veteran's report of recent treatment, the record 
raises a question as to the current severity of his service-
connected residuals of a total thyroidectomy due to papillary 
carcinoma.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Further, as noted above, the Veteran has reported that he has 
received recent treatment at the Washington, DC VA Medical 
Center and the Walter Reed Army Medical Center.  As there are 
possible further treatment records, including VA treatment 
records, that may be pertinent to the Veteran's claim, they 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the Veteran's 
treatment records, which are not already 
in the claims folder, concerning his 
reported treatment for residuals of a 
total thyroidectomy due to papillary 
carcinoma, and dated since September 2007, 
from the Washington, DC VA Medical Center 
and from the Walter Reed Army Hospital in 
Washington, DC.  

2.  Ask the Veteran to identify all other 
medical providers who have treated him for 
residuals of a total thyroidectomy due to 
papillary carcinoma since September 2007.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

3.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected 
residuals of a thyroidectomy due to 
papillary carcinoma (to include a 
psychiatric examination if deemed 
necessary).  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  All 
signs and symptoms necessary for rating 
the Veteran's residuals of a 
thyroidectomy due to papillary carcinoma 
should be reported in detail, including 
information necessary for rating such 
disability under Diagnostic Codes 7903 
and 7914.  

4.  Thereafter, review the Veteran's claim 
for entitlement to an increase in a 60 
percent rating for residuals of a total 
thyroidectomy due to papillary carcinoma 
since March 1, 2005.  If the claim is 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. 
§ 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

